DETAILED ACTION
Status of Claims
Claims 12-13, 15-29 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 12-13, 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 12, 17, and 18.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the mobile terminal, non-transitory computer readable medium, and method which perform the steps of:
storing, using the IC chip, a balance of an electronic value in a balance storage;
performing changing processing, using the IC chip, to change the stored balance by using a charge command group after the IC chip verifies that the charge command group has been generated by an information processing server, the charge command group being input to the IC chip by the mobile terminal;
requesting the information processing server to generate the charge command group and acquiring the charge command group from the information processing server;
temporarily storing the charge command group in a non- volatile storage for a time period until a preset condition is satisfied; and
outputting, to the IC chip upon satisfaction of the preset condition, an execution instruction that causes the IC chip to execute the change processing by using the charge command group that has been stored in the non-volatile storage in advance for the time period, wherein the execution instruction is not output to the IC chip until the preset condition is satisfied.

The closest art of record, US Patent Application Publication 2010/0145850 to Nagai, et al., discloses “An electronic money server groups a parent who owns a parent mobile phone and children 
The closest art of record, US Patent Application Publication 2008/0244111 to Tobita, et al., discloses “There is provided an information processing terminal that is provided with an IC chip that is capable of non-contact communication with a reader/writer. The information processing terminal includes a first storage portion, a second storage portion, and a data transfer portion. The first storage portion is provided within the IC chip and is capable of storing at least one type of data item that is used by the IC chip. The second storage portion is disposed outside the IC chip. The data transfer portion transfers the data item between the first storage portion and the second storage portion in accordance with a user input.”
The closest art of record, US Patent 8,181,867 to Bierbaum, et al., discloses “A system is provided for transit card credit authorization. An authorization component on a mobile device determines whether a balance on a transit card application on the mobile device is below a threshold, and determines whether a communication signal is too weak to request an approval for a balance increase from a server in response to a determination that the balance on the transit card application is below the threshold. The authorization component also determines whether credit data on the mobile device authorizes increasing the balance in response to a determination that the communication signal is too weak to request the approval for the balance increase from the server, and authorizes increasing 
The closest art of record, The Contactless Wave: A Case Study in Transit Payments to Quibria, discloses “This pilot program with Citibank and MasterCard PayPass began on July 5, 2006, and included 79 turnstiles in 30 stations across four New York City boroughs. The MTA is testing different payment options and various forms of payment media. Its "pre-pay" service, requiring advance registration, allows the rider to fund a transit account using a Citibank credit or debit account. The transit account is automatically replenished when the balance falls below a set amount. The "pay-as-you-go" alternative does not require registration and allows a participant to tap his contactless Citibank credit card, debit card, or key fob at the reader on the turnstile to pay for a ride. Several months into the trial the MTA added NFC-enabled mobile phones as an alternative payment form factor. The MTA has observed positive results in terms of “good customer acceptance,” zero chargebacks, and no fraud or customer phone calls transferred to the MTA.39”.

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea (commercial and legal interactions) of:
store a balance of an electronic value and performing change processing which changes the stored balance by using balance change information,
acquire the balance change information;
temporarily store the balance change information for a time period until a preset condition is
satisfied; and
output, upon satisfaction of the preset condition, execute the change processing by using the balance change information that has been stored in advance for the time period.

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including agreements in the forms of contracts and business relations).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
storing, using the IC chip, a balance of an electronic value in a balance storage;
performing changing processing, using the IC chip, to change the stored balance by using a charge command group after the IC chip verifies that the charge command group has been generated by an information processing server, the charge command group being input to the IC chip by the mobile terminal;
requesting the information processing server to generate the charge command group and acquiring the charge command group from the information processing server;
temporarily storing the charge command group in a non- volatile storage for a time period until a preset condition is satisfied; and
outputting, to the IC chip upon satisfaction of the preset condition, an execution instruction that causes the IC chip to execute the change processing by using the charge command group that has been stored in the non-volatile storage in advance for the time period, wherein the execution instruction is not output to the IC chip until the preset condition is satisfied. 


These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional request and receive a charge command group to be inputted to an IC chip upon a preset condition being satisfied, wherein the IC chip verifies the command group is generated by a processing server, and used the command group at a later time to increase the balance, 

For the reasons stated above, claims 12-13, 15-29 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	
/ELDA G MILEF/Primary Examiner, Art Unit 3694